TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00402-CR



                                   Rex Allen Nisbett, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 13-0481-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               The State’s brief was originally due on June 8, 2015. On counsel’s motion, the

deadline for filing was extended to August 7, 2015. State’s counsel has now filed second and third

motions requesting that the Court extend the time for filing the State’s brief. The third motion

requests that the time for filing the State’s brief be extended until December 8, 2015. We dismiss

the second motion for extension as moot, grant the third motion for extension in part, and order

State’s counsel to file a brief no later than November 10, 2015. No further extension of time will

be granted, and failure to comply with this order will result in the case being submitted to this Court

on the appellant’s brief alone.

               It is ordered on October 12, 2015.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish